Exhibit 10.6
EXECUTION COPY

     
DATE:
  March 5, 2010
 
   
TO:
  CENTERLINE CAPITAL GROUP INC. (f/k/a Charter Mac Corporation)
 
  (“Assignor”)
 
 
ATTENTION:
  Andrew Weil
 
  Executive Director
 
  TELEPHONE: (212) 521-6394
 
  FACSIMILE: (212) 751-3543
 
   
TO:
  CENTERLINE GUARANTEED HOLDINGS LLC
 
  (“Assignee”)
 
 
ATTENTION:
  Andrew Weil
 
  Executive Director
 
  TELEPHONE: (212) 521-6394
 
  FACSIMILE: (212) 751-3543
 
   
FROM:
  MERRILL LYNCH CAPITAL SERVICES, INC.
 
  (“Remaining Party” or “MLCS”)
 
   
 
 
CONTACT:
  James Nacos
Municipal Capital Markets
 
  TELEPHONE: (212) 449-7358
 
  FACSMILE: (212) 449-9856
 
   
RE:
  TRANSACTION ASSIGNMENT AGREEMENT FOR THE TRANSACTIONS SPECIFIED
ON SCHEDULE I ATTACHED HERETO

Dear Sir or Madam:
The purpose of this communication (the “Transaction Assignment Agreement”) dated
as of March 5, 2010 (the “Assignment Trade Date”) is to set forth the terms and
conditions of the assignment to and assumption by Assignee of all of the rights
and obligations of Assignor under the Confirmation Letters (collectively, the
“Confirmation Letters”) for the Transactions entered into between MLCS and
Assignor as specified on Schedule I attached hereto (collectively, the
“Transactions”) in connection with that certain ISDA Master Agreement, together
with the Multicurrency-Cross Border Schedule and Credit Support Annex thereto,
between MLCS and Assignor dated as of December 31, 2001 and as amended,
restated/or supplemented from time to time (the “Prior Agreement”).
Centerline Holding Company (“Guarantor”), as successor to CharterMac, a Delaware
statutory trust, unconditionally guaranteed the obligations of Assignor under
the Prior Agreement and, by its signature hereto, consents to and acknowledges
the assignment to and assumption by Assignee of the rights and obligations of
Assignor thereunder and the obligations of Guarantor with respect to the
Transactions by virtue of that that certain Reaffirmation of Guarantee, dated as
of the date hereof (the “Reaffirmation”), among MLCS, Guarantor, Assignor and
Assignee.
This Transaction Assignment Agreement (including Schedule I) supplements, forms
part of, and is subject to that certain ISDA Master Agreement, together with the
Multicurrency-Cross Border Schedule and Credit Support Annex thereto (as
amended, restated and/or supplemented from time to time, collectively, the
“Agreement”), between MLCS and Assignee dated as of even date herewith. All

 

 



--------------------------------------------------------------------------------



 



provisions contained in the Agreement shall govern this Transaction Assignment
Agreement and the Transactions, except as expressly modified below.
Assignment Provisions. Upon the execution and delivery of this Transaction
Assignment Agreement by all the parties hereto, in consideration of the promises
and the mutual covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties will be deemed to have agreed, on the Assignment Trade Date, as follows:

(a)  
Assignor sells, assigns, transfers, and sets over to Assignee, its successors
and permitted assigns, all of its right, title, and interest in, to, under, and
in respect of, the Transactions including, without limitation, its rights to the
collateral securing Remaining Party under the Prior Agreement which it hereby
directs Remaining Party to transfer to the collateral account of Assignee which
transfer shall be a condition precedent to the assignment hereunder. Assignor
releases and discharges Remaining Party from, and agrees not to make any claim
against Remaining Party with respect to, any obligations of Remaining Party
arising and to be performed under and in respect of the Transactions.

(b)  
Assignee accepts such sale, assignment and transfer and assumes and agrees to
perform each and every obligation of Assignor arising and to be performed under
the Transactions on and after the date hereof, with the same force and effect as
if Assignee had been a party to the Transactions originally, and with the
exceptions that (i) the Independent Amounts specified under each of the
Confirmation Letters previously were amended by Assignor and MLCS pursuant to
that certain Amendment to Swap Documents, dated as of December 27, 2007, and now
shall apply to Assignee as set forth under the Credit Support Annex to the
Multicurrency-Cross Border Schedule to the Agreement and (ii) Assignee shall
provide MLCS a monthly servicing report regarding the payment status of each
bond issue and any other indebtedness secured by the Properties (as defined in
the Agreement).

(c)  
Remaining Party consents to the sale, assignment and transfer by Assignor and
the assumption by Assignee referred to above. Remaining Party releases and
discharges Assignor from, and agrees not to make any claim against Assignor with
respect to, any obligations of Assignor arising and to be performed under and in
respect of the Transactions on or after the date hereof provided nothing herein
shall affect the obligations of the Guarantor under the Reaffirmation. Assignee
agrees that Assignee shall be liable for any obligations in respect of the
Transactions whether or not such obligations relate to events or circumstances
that arose prior to the date hereof.

(d)  
Assignor hereby represents and warrants to, and covenants and agrees with,
Assignee and Remaining Party that: (i) it is duly organized, validly existing,
and in good standing under the law of the jurisdiction of its organization;
(ii) it has all requisite power and authority to assign and delegate to Assignee
its rights and obligations under the Transactions as provided herein and has
taken all necessary action to authorize such assignment and delegation; and
(iii) such assignment and delegation is its legal, valid, and binding
obligations enforceable against Assignor in accordance with the terms hereof.

(e)  
Assignee hereby represents and warrants to, and covenants and agrees with,
Assignor and Remaining Party that: (i) it is duly organized, validly existing,
and in good standing under the law of the jurisdiction of its organization;
(ii) it has all requisite power and authority to assume the rights and
obligations of Assignor under the Transactions as provided herein and has taken
all necessary action to authorize such assumption and performance; and
(iii) such assumption and the Transactions are its legal, valid, and binding
obligations enforceable against Assignee in accordance with the terms hereof.

 

 



--------------------------------------------------------------------------------



 



(f)  
Remaining Party hereby consents to the termination of the Participation
Agreement (as defined in the Prior Agreement) by Assignee following its
assignment to Assignee by Assignor on the date hereof.
  (g)  
Account Details:
     
Payments to Remaining Party:       [PLEASE ADVISE]
     
Payments to Assignee:                    Not Applicable

[Remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



Please confirm that the foregoing Transaction Assignment Agreement correct sets
forth the terms of our agreement by executing where specified below and
returning to us by facsimile or electronic transmission.

            Yours sincerely,

MERRILL LYNCH CAPITAL SERVICES, INC., a
Delaware corporation
      By:   /s/ Edward H. Curland         Name:   Edward H. Curland       
Authorized Signatory     

Accepted and Confirmed as of the
Assignment Trade Date written above:
CENTERLINE CAPITAL GROUP INC.,
a Delaware corporation, Assignor

                  By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer 
      Title:   Chief Executive Officer and President     

CENTERLINE GUARANTEED HOLDINGS LLC,
a Delaware limited liability company, Assignee
By: Centerline Capital Group Inc., its managing
member

                  By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer 
      Title:   Chief Executive Officer and President     

Acknowledged and Consented To By:
CENTERLINE HOLDING COMPANY,
a Delaware statutory trust, Guarantor

                  By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer 
      Title:   Chief Executive Officer and President   

 

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I TO TRANSACTION ASSIGNMENT AGREEMENT
List of Transactions and Confirmation Letters assigned to and assumed by
Centerline Guaranteed Holdings LLC

          Transaction Number   MLCS Administrative Number   Original Notional
Amount
 
       
004
  02MU00759   USD 75,576,609
006
  03MU01716   USD 93,177,000
008
  03MU02151   USD 60,610,000
010
  04MU00899   USD 88,772,000
012
  04MU01631   USD 9,294,715
014
  04MU01934   USD 69,362,000

 

 